Taylor, J.,
{concurring.)-—-The application for change of venue states in general terms the legal conclusion that the judge is prejudiced, but when the facts are stated that comprise this alleged prejtidice, they do not even tend to show any prejudice on the judge’s part either for or against any of the parties to the cause, but attempt to show that the judge, by reason of being a stockholder or director in two money-lending corporations Who are total strangers to this litigation, but who loan money on the same terms as was done in this case, is interested, (not prejudiced) in the question simply that is involved in this case, vis.: that of the proper inter*722pretation of the question of usury in the transaction involved.
In the case of Adams, Admr. v. Board of Trustees of Internal Imp. Fund, 37 Fla. 266, 20 South. Rep. 266, in a discussion of the question as to what interest a party must have in the litigation in order to be disqualified as a witness to transactions had with a party deceased at the time of giving testimony, it was held that: “An interest by the witness simply in the question involved does disqualify him under the proviso of our statute, but, to disqualify him, he must be so interested in the result of the suit as that he would gain or. lose directly and iimnediately thereby,- or that the record therein could be used as legal evidence either for or against him in some other suit as' an establishment or disestablishment of the matters testified about.” When it is claimed that a judge is disqualified to preside over the trial of a cause because of interest, we think that the same test would be applicable to him as was applied in the case above quoted from, viz.: He must be so interested in the result of the suit as that he would gain or lose directly and immediately thereby, and not simply that he was interested in the question 'involved therein. 17 Am. & Eng. Ency. Law (2nd ed.) p. 741, and-cases cited.
The judicial disqualification guarded against by the statute invoked in this case is based upon prejudice on the judge’s' part, not a collateral interest in the question involved in the case, and such collateral interest cannot be warped or twisted into a prejudice by any legitimate reasoning. There was no error in the refusal of the change of venue applied for.